DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to claims 1-20, the prior art does not disclose an image capturing device, image capturing method, or a computer readable medium with the combination of limitations specified in the claimed invention, specifically the limitations of:
a processor configured to control the first detection device and the second detection device to detect the shake amount and only the first correction device to perform image shake correction except for a case where the image capturing instruction is being received in an observation mode in which the optical image is observed by the observation unit; control the first detection device and the second detection device to detect the shake amount and the first correction device and the second correction device to perform image shake correction in a case where the image capturing instruction is being received in the observation mode, as stated in claim 1 and similarly stated in claims 19 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0160956, discloses an imaging device with an image sensor shake corrector; however, the prior art does not disclose a processor configured to control the first detection device and the second detection device to detect the shake amount and only the first correction device to perform image shake correction except for a case where the image capturing instruction is being received in an observation mode in which the optical image is observed by the observation unit.  US 9,661,224, discloses a shake correction with a shake correction lens; however, controlling the first detection device and the second detection device to detect the shake amount and the first correction device and the second correction device to perform image shake correction in a case where the image capturing instruction is being received in the observation mode.  US 20190230288, discloses an imaging device with image shake correction; however, the prior art does not disclose a processor configured to control the first detection device and the second detection device to detect the shake amount and only the first correction device to perform image shake correction except for a case where the image capturing instruction is being received in an observation mode in which the optical image is observed by the observation unit.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs